NUMBER 13-14-00504-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOHN LOZANO,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 148th District Court
                   of Nueces County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

      Appellant, John Lozano, attempted to perfect an appeal from a conviction for

robbery. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on June 19, 2014, and notice of appeal was

filed on August 26, 2014.    On September 8, 2014, the Clerk of this Court notified

appellant that it appeared that the appeal was not timely perfected.   Appellant was
advised that the appeal would be dismissed if the defect was not corrected within ten

days from the date of receipt of the Court’s directive. Appellant has not filed a response

to the Court’s directive.

        Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

        Appellant’s notice of appeal was due to have been filed on or before July 21, 2014.1

See TEX. R. APP. P. 26.2(a)(2). Appellant did not file a motion for extension of time to file

his notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3 and did not

file his notice of appeal until August 26, 2014.

        This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss



  1 Because the thirtieth day fell on a Saturday, appellants had until the following Monday, July 21, 2014 to

file the notice of appeal. See TEX. R. APP. P. 4.1.

                                                     2
the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of November, 2014.




                                            3